DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,8-10,12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barabash (US 2018/0101398 A1, hereinafter Barabash).

 	Regarding claim 1,  Barabash discloses a multi-tenant network management system, comprising: a wireless network operated by a first entity; a first virtual wireless network operated as part of the wireless network on behalf of a second entity, wherein: the first virtual wireless network is mapped to a first set of operating level-of-service parameters (figure 1, ¶[0025]); a second virtual wireless network operated as part of the wireless network on behalf of a third entity, wherein: the second virtual wireless network is mapped to a second set of level-of-service operating parameters that differ from the first set of level-of-service operating parameters (¶[0025], figure 1); a traffic monitoring system that monitors and compiles traffic-related statistics for the first virtual wireless network and the second virtual wireless network separately;a virtual network management system in communication with the traffic monitoring system, wherein: the virtual network management system uses a machine learning arrangement to determine how to modify properties of the first virtual wireless network to 

 	Regarding claim 2,  Barabash discloses  wherein the virtual network management system modifying the first virtual wireless network comprises altering an amount of wireless bandwidth assigned to the first virtual wireless network (¶[0006]-¶[0009], FIGURE 3).

 	Regarding claim 3,  Barabash discloses  wherein the virtual network management system modifying the first virtual wireless network comprises altering a network topology of the first virtual wireless network to decrease latency (¶[0027], ¶[0065]).

 	Regarding claim 4, Barabash discloses wherein the virtual network management system modifying the first virtual wireless network comprises assigning additional processing resources to the first virtual wireless network (¶[0004]-¶[0007]).

 	Regarding claim 5,  Barabash discloses  wherein the virtual network management system modifying the first virtual wireless network comprises moving processing capabilities closer to an edge of the first virtual wireless network (¶[0004]-¶[0007]).

 	Regarding claim 6,  Barabash discloses  wherein moving processing capabilities closer to the edge of the first virtual wireless network comprises switching a data center hosting the processing capabilities (¶[0004]-¶[0007]).


 	Regarding claim 8, Barabash discloses wherein the traffic monitoring system compiles separate short-term statistics and long-term traffic statistics for the first virtual wireless network and the second virtual wireless network, wherein short-term statistics cover a time period of less than one week and long-term statistics cover a time period of more than one week (¶[0009])

Regarding claim 9,  Barabash discloses  wherein the virtual network management system is further configured to output a long-term recommendation (¶[0032]).

 	Regarding claim 10,  Barabash discloses wherein the virtual network management system is further configured to determine how to modify properties of the second virtual wireless network to satisfy the second set of level-of-service operating parameters (¶[0068]-¶[0072]).


 	Regarding claim 12, Barabash discloses a method for managing a multi-tenant wireless network, the method comprising: monitoring, by a wireless network, traffic associated with a first virtual wireless network operating on the wireless network, wherein: the wireless network is operated by a first entity;
the first virtual wireless network is operated on behalf of a second entity; (¶[0025], figure 1) and  the first virtual wireless network is mapped to a first set of operating level-of-service parameters (¶[0025]); 


 	Regarding claim 13,  Barabash discloses wherein the virtual network management system modifying the first virtual wireless network comprises altering an amount of wireless bandwidth assigned to the first virtual wireless network (¶[0023]-¶[0032]).

 	Regarding claim 14,  Barabash discloses wherein the virtual network management system modifying the first virtual wireless network comprises altering a network topology of the first virtual wireless network to decrease latency (¶[0027],¶[0065]).

 	Regarding claim 15,  Barabash discloses wherein the virtual network management system modifying the first virtual wireless network comprises assigning additional processing resources to the first virtual wireless network (¶[0025]-¶[0027], ¶[0065]).

claim 16,  Barabash discloses wherein the virtual network management system modifying the first virtual wireless network comprises moving processing capabilities closer to an edge of the first virtual wireless network (¶[0025]-¶[0027]).

 	Regarding claim 17,  Barabash discloses wherein moving processing capabilities closer to the edge of the first virtual wireless network comprises switching a data center hosting the processing capabilities (¶[0025]-¶[0027]).


 	Regarding claim 19,  Barabash discloses wherein the determining comprises compiling separate short-term statistics and long-term traffic statistics for the first virtual wireless network and the second virtual wireless network, wherein short-term statistics cover a time period of less than one week and long-term statistics cover a time period of more than one week (¶[0039]-¶[0040]).

 	Regarding claim 20 ,  Barabash discloses determining, by the virtual network management system, how to modify properties of the second virtual wireless network to satisfy the second set of level-of-service operating parameters (¶[0068]-¶[0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7,11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Barabash in view of (Qi Sun, New ITUT-T draft Supplement, June 2019, hereinafter Qi).
 	Regarding claims 7 and 18,  Barabash discloses all subject matter of the claimed invention with the exception of  wherein the machine learning arrangement is a neural network that provides an output. Qi discloses wherein the machine learning arrangement is a neural network that provides an output (section 6.26, Energy Efficient Trusted Multi-tenancy). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the output as discosed by Qi to increase the efficiency of the network (section 6.26, Qi).

 	Regarding claim 11,  Barabash discloses all subject matter of the claimed invention with the exception of wherein the first virtual wireless network and the second virtual wireless network are each exclusively used for communication with Internet of Things (IoT) devices. Qi discloses wherein the first virtual wireless network and the second virtual wireless network are each exclusively used for communication with Internet of Things (IoT) devices (section 6.26, Energy Efficient Trusted Multi-tenancy). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the output as discosed by Qi to increase the efficiency of the network (section 6.26, Qi).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL T BROCKMAN/Examiner, Art Unit 2463